Citation Nr: 0020444	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had verified active service from July 1968 to 
June 1970, and from June 1977 to October 1991.  His DD 214 
form from his second period of service shows prior active 
duty of over five years.  This has not been verified.  As the 
veteran does not allege the onset of his knee disability 
during unverified service, no useful purpose would be served 
by Remanding this case for confirmation of all service prior 
to 1977. 

By rating action in June 1995, the RO, in part, denied 
service connection for bilateral knee pain.  A notice of 
disagreement was received in November 1995, and a Statement 
of the Case (SOC) was issued in March 1996.  However, the 
veteran did not timely perfect his appeal and the rating 
decision became final.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which, in part, found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for bilateral knee pain.  A personal hearing at the RO was 
held in November 1997.  The Board, in part, remanded the 
issue now on appeal to the RO for additional development in 
November 1998.  

In the November 1998 remand, the Board noted that the veteran 
had raised the additional issue of service connection for an 
undiagnosed illness manifested by pain in his knees, legs, 
and feet acquired during the Gulf War, and referred the issue 
to the RO for development and formal adjudication.  However, 
it does not appear that any action was undertaken on this 
matter.  This issue is not inextricably intertwined with the 
issue before the Board, and is again referred to the RO for 
development according to the latest directives and for formal 
adjudication.  



FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was 
denied by the RO in June 1995.  

2.  The additional evidence received since the June 1995 
rating decision does not show a relationship between the 
veteran's current knee complaints and service, and is not so 
significant that it must be considered with all the evidence 
of record.  


CONCLUSIONS OF LAW

1.  The June 1995 RO decision which denied service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for a bilateral knee 
disorder was denied by the RO in June 1995.  The veteran was 
notified of this decision and did not appeal.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
denied previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  

Although the RO relied on the overruled portion of the Colvin 
test in the Statement of the Case (SOC) issued in May 1997, 
the Board remanded the issue to the RO in November 1998 for 
readjudication under the criteria in 38 C.F.R. § 3.156, and 
consistent with the holding in Hodge.  In a subsequent 
Supplemental Statement of the Case (SSOC) issued in May 1999, 
the RO applied the correct criteria consistent with the 
holding in Hodge, and denied the veteran's request to reopen 
the claim.  As the veteran's claim has been readjudicated 
under the correct criteria, and he and his representative 
have been provided with a copy of the SSOC, the Board finds 
that there has been no due process violation by the RO in its 
consideration of the new and material claim.  

The evidence of record at the time of the final rating 
decision included the veteran's service medical records, a VA 
examination conducted in April 1995, and VA medical records 
from 1995 to 1996.  

The service medical records are negative for any complaints, 
treatment, or abnormalities referable to any knee problems.  
There was a complaint in October 1975 of a football injury 
that resulted in pain from the top of the thigh to the knee.  
Heat and an ace wrap were recommended.  On a Report of 
Medical History for retirement from service in June 1991, the 
veteran specifically denied any history of knee problems, and 
no pertinent abnormalities were noted on examination at that 
time.  

In late 1994, the veteran filed an initial claim for service 
connection for a knee condition incurred in 1990.

An April 1995 VA examination report primarily focused on the 
veteran's blood pressure and essential hypertension.  An x-
ray study of the veteran's knees showed no evidence of 
fracture, dislocation, or bone or joint abnormality.  

Based on the above evidence, the RO denied service connection 
for a bilateral knee disorder in June 1995.  A notice of 
disagreement was received in November 1995, and a Statement 
of the Case (SOC) was issued in March 1996.  However, the 
veteran did not timely perfect his appeal and the rating 
decision became final.  

Prior to the issuance of the Supplemental Statement of the 
Case, a VA outpatient report from March 1995 was entered into 
the record.  Therein, it was noted that the veteran gave a 
history of bilateral knee pain for the past three years.  On 
examination, there was no gross abnormality in either knee.  
The veteran had full range of motion.  Some crepitance was 
noted.  X-ray studies of the knee were normal.  The 
impression was bilateral knee pain.  

The evidence added to the record thereafter includes numerous 
VA medical reports (including some duplicate copies); copies 
of private medical records for treatment in 1997; a 
transcript of a personal hearing at the RO held in November 
1997, and a February 1999 VA examination report.  

The VA medical record show treatment for various problems 
from 1995 to 1996, including complaints of bilateral knee 
pain on two occasions in May and June 1996.  On those 
occasions, the veteran reported a history of knee pain since 
returning home from the Persian Gulf in 1991.  On examination 
in May 1996, there was no instability or crepitus in either 
knee.  Sensation was normal and strength was 5/5 in both 
lower extremities.  The veteran's gait was slightly stilted, 
but heel and toe walk was normal.  No diagnosis was offered 
on either outpatient report.  

The private medical records, associated with the claims file 
in October 1997, show treatment primarily for substance abuse 
in September 1997, but also included complaints of chronic 
bilateral knee pain.  The records show that the veteran had 
full range of motion in both knees with some minimal 
crepitus, but no effusion or tenderness.  The veteran was 
prescribed Darvocet for his knee pain.  The impression 
included chronic knee pain.  

At the personal hearing in November 1997, the veteran 
testified that his bilateral knee pain started when he was 
serving in the Persian Gulf.  He testified that he first 
noticed his knee pain while playing football, and that the 
pain began to move into his calf muscles.  His pain now 
extended from his knees to his feet.  The veteran testified 
that he sought treatment for his knee pain at the VA about a 
year after his discharge from service.  (T p. 15-16).  The 
veteran also stated that he has never been diagnosed with a 
specific knee disorder.  

A VA examination report in February 1999 noted the veteran's 
history of bilateral knee pain since 1991.  The veteran 
reported that the pain extended from his knees to his feet, 
and felt like pins were being stuck into his feet.  On 
examination, strength was 5/5 at the knees.  The veteran had 
full range of motion in the knees, and there was no joint 
line tenderness.  X-ray studies showed no evidence of acute 
injury or significant arthritic changes.  The assessment was 
bilateral knee pain.  The examiner commented that there were 
no specific symptoms on examination.  

As a whole, the additional medical records do not offer any 
probative information as to the presence of a chronic knee 
disability or medically link the veteran's current bilateral 
knee complaints to service.  In fact, no specific organic 
knee disorder has been identified since discharge.  Thus, the 
additional medical records are not material.  Regarding the 
veteran's assertion that he was treated for knee problems 
within the first year of discharge from service, the Board 
notes that the RO requested all outpatient records from 1991 
to 1995 from the VA Medical Center in Charleston, South 
Carolina in January 1996.  The records obtained from that 
facility do not show any treatment for any knee problems 
prior to 1995.  

The veteran's testimony is basically cumulative in nature and 
repetitive of facts considered previously.  The veteran's 
testimony does not provide any new probative evidence as to 
the correct diagnosis and etiology of his current knee 
problems as his lay assertions concerning the etiology of any 
current disability are not competent evidence for the purpose 
of reopening the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current bilateral knee 
complaints to military service nor does it contain evidence 
of the presence of a chronic knee disability.  Accordingly, a 
basis to reopen the claim of service connection for a 
bilateral knee disorder has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral knee 
disorder, the appeal is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

